Citation Nr: 1824396	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-12 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for lung cancer.

2. Entitlement to service connection for skin rash.

3. Entitlement to service connection for right knee degenerative joint disease.

4. Entitlement to service connection for left knee degenerative joint disease.

5. Entitlement to special monthly compensation based on the need for aid and attendance.

6. Entitlement to additional benefits based on spouse's need for aid and attendance.

7. Entitlement to a compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from September 1962 to September 1964.

This appeal comes to the Board of Veterans' Appeals (Board) from November 2012 and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in December 2017; the hearing transcript has been associated with the file and has been reviewed.  

The issue of entitlement to a compensable rating for bilateral hearing loss being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran's adenocarcinoma of the lung did not onset in service and is not etiologically related to service.

2. The Veteran's current skin conditions did not onset in service and are not etiologically related to service.

3. The Veteran's right knee degenerative joint disease did not onset in service or within one year of service discharge and is not etiologically related to service.

4. The Veteran's left knee degenerative joint disease did not onset in service or within one year of service discharge and is not etiologically related to service.

5. The Veteran is not in need of regular aid and attendance. 

6. The Veteran's spouse requires aid of another to perform daily activities including bathing and leaving the house.


CONCLUSIONS OF LAW

1. The criteria for service connection for lung cancer have not been met.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).

2. The criteria for service connection for a skin rash have not been met.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).

3. The criteria for service connection for a right knee disability have not been met.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

4. The criteria for service connection for a left knee disability have not been met.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

5. The criteria for special monthly compensation based on the need for the regular aid and attendance of another person have not been met.  38 U.S.C. § 1114, 5107 (2012); 38 C.F.R. §§ 3.350, 3.352 (2017).

6. The criteria for additional benefits based on the Veteran's spouse's need for aid and attendance have been met.  38 U.S.C. §§ 1115, 1502 (2012); 38 C.F.R. §§ 3.351, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Lung Cancer

The Veteran has argued that his lung cancer was caused by his exposure to asbestos in service.  The Veteran testified that he was exposed to asbestos in service during furnace work and putting in dry wall.

The Veteran was diagnosed with adenocarcinoma of the lung in May 2008.  At that time the Veteran reported a history of smoking two to three packs of cigarettes per day for 46 years, stopping approximately 10 years prior.  Later treatment records indicate an 80 pack year smoking history.

In October 2012 the Veteran underwent a VA examination.  The examiner opined that it is less likely than not that the Veteran's adenocarcinoma is related to service, to include his claimed asbestos exposure.  The examiner explained that adenocarcinoma is strongly linked to cigarette smoking, not asbestos exposure.  The examiner noted the Veteran has a significant smoking history.  The examiner stated that the type of lung cancer most commonly seen with asbestos exposure is malignant mesothelioma, which the Veteran does not have.  The examiner concluded that it is less likely that the Veteran's adenocarcinoma is proximately due to exposure to asbestos in service and is more likely due to a long term smoking history.

The Board notes that the Veteran has reported that his own doctor suggested that his cancer was caused by his asbestos exposure; however, the Board has reviewed the Veteran's medical records and is unable to locate any such medical opinion.  The Board acknowledges the Veteran's own opinion as to the cause of his lung cancer, but finds that as a lay person the Veteran does not have the education, training, or experience to opine as to the etiology of such a complicated, internal condition such as lung cancer.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board finds the most probative evidence, the opinion of the VA examiner, weighs against finding the Veteran's adenocarcinoma of the lung is related to service, to include his claimed asbestos exposure.  The evidence further does not support that the condition, which was diagnosed decades after service, onset in service or is otherwise related to the Veteran's service.

As a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.



Skin Rash

The Veteran has argued that his current skin condition is related to skin problems he had in service due to exposure to chemicals.

The Veteran's service treatment records reflect that he was seen multiple times for boils or carbuncles on his face and neck.  The Board notes that the Veteran is currently service-connected for facial scars related to that in-service condition.  However, the Veteran has also contended that he has a current skin rash condition that should be service connected.

A May 2012 VA dermatology treatment record reflects that the Veteran reported redness in his face, especially in the heat for the past few months.  He was noted to have scaling and some erythema and was diagnosed with seborrheic dermatitis and rosacea.  

In March 2014 the Veteran underwent a VA skin examination.  The examiner noted the Veteran's diagnosis of boils/carbuncles and venereal warts in service; however, the examiner opined that the Veteran's current skin conditions of seborrheic dermatitis and rosacea are not related to his service.  The examiner explained that venereal warts are limited to the genitals and the Veteran's seborrheic dermatitis and rosacea are located on his face and are unrelated conditions.  The examiner further stated that seborrheic dermatitis and rosacea are unrelated to the boils the Veteran had on his face in service.  The examiner noted that the boils had not recurred since the Veteran left service.  He further noted that the unrelated conditions of seborrheic dermatitis and rosacea are common in the general population.

The Board notes that subsequent to the March 2014 VA examination the Veteran was diagnosed with additional skin conditions.  Specifically, in March 2015 he was seen for an itchy rash on his legs, back, and arms, that he reported he had not experienced before.  He was diagnosed with contact dermatitis of unknown origin and later diagnosed with neuropathic pruritus.  In December 2015 he was diagnosed with eczematous dermatitis and xerosis.  In November 2016 he reported the condition had improved after he had changed laundry detergents.  The Board notes that by the Veteran's own report in March 2015 he had developed a new rash that he had not previously experienced.  The Veteran has not argued, and the medical evidence does not support, any relationship between the newly diagnosed skin conditions and the Veteran's service.  As there is no indication there may be a nexus between these new conditions and the Veteran's service, the Board finds a new VA examination to assess the etiology of those conditions is not needed.

The Board finds that the most probative medical evidence, the opinion of the VA examiner, weighs against finding that the Veteran has a current skin condition related to his service.  Although the Veteran had boils on his face in service and post-service was diagnosed with seborrheic dermatitis and rosacea affecting his face, the March 2014 VA examiner opined that the conditions are unrelated.  There is no other evidence suggesting that the Veteran's current skin conditions are otherwise related to his service.

The Board acknowledges the Veteran's own opinion that his current skin problems are related to skin problems he had in service, but finds that as a lay person the Veteran does not have the education, training, or experience to diagnose or opine as to the etiology of variously diagnosed skin conditions.  While he is competent to opine as to the presence of readily observable symptoms such as red skin, he is not competent to diagnose a specific condition or opine as to a relationship between conditions.  See Kahana, 24 Vet. App. at  438.  

The Board finds that a preponderance of the evidence is against finding service connection for a skin rash, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Knees

The Veteran contends that his current right and left knee problems are related to his service, specifically an incident in which he struck his right knee on a fence while running and an incident in which he fell off a tank, injuring his left knee.

Service treatment records reflect that the Veteran was seen in July 1964 reporting he struck his right knee approximately a week prior and it had become painful and swollen after exercising.  An x-ray was normal.  

The Veteran testified at his Board hearing that he injured his left knee falling off of a tank in approximately January 1964.  Service treatment records contain no mention of that incident or any left knee complaints.

In September 1964 the Veteran reported no changes in his medical condition since July 1964 when he denied having a trick or locked knee and an examination showed normal lower extremities.

In March 2012 the Veteran was diagnosed with mild degenerative joint disease in his knees.

At his March 2014 VA examination the Veteran reported his knees started bothering him in the 1960s and that he had also injured his right knee in 1980 or 1981 in a motor vehicle accident.  

The VA examiner opined that it is less likely than not that the Veteran's current right knee disability was incurred in or caused by his 1964 right knee injury in service.  The examiner explained that the in-service injury was minor and acute.  The x-ray was negative, and he was not seen again for the injury.  The examiner opined that it was an acute injury with no resultant sequelae.  He further opined that the Veteran currently has mild degenerative joint disease of his bilateral knees due to the aging process.

The VA examiner also opined that it is less likely than not that the Veteran's left knee degenerative joint disease is related to service and more likely that it is a result of the aging process.

The Board acknowledges the Veteran's own opinion that his current knee problems are related to knee injuries he incurred in service.  The Veteran is competent to report injuring his knees in service; however, as a lay person, he is not competent to diagnose or opine as to the etiology of his current knee problems.  Degenerative joint disease is an internal condition that is not readily observable by a lay person, and is diagnosed using medical imaging.  See Kahana, 24 Vet. App. at  438.  

The Board finds that the most probative medical evidence, the opinion of the VA examiner, weighs against finding that the Veteran's current degenerative joint disease is related to his service, to include his two reported knee injuries in service.

The evidence further does not support that the Veteran's degenerative joint disease of his right or left knee onset in or within one year of his service discharge.

As a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Aid and Attendance

The Veteran is seeking entitlement to special monthly compensation based on aid and attendance for himself and his spouse.

Veteran

Special monthly compensation is payable at a specified rate if a veteran, as the result of service-connected disability, is in need of regular aid and attendance.  Need for aid and attendance means helplessness or is so nearly helpless as to require the regular aid and attendance of another person.  A veteran will be considered to be in need of regular aid and attendance if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; if the veteran is a patient in a nursing home because of mental or physical incapacity; or if the evidence establishes a factual need for aid and attendance or "permanently bedridden" status under the criteria set forth in 38 C.F.R. § 3.352(a). 38 U.S.C. § 1114(l); 38 C.F.R. § 3.351(b). 

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. "Bedridden" will be a proper basis for the determination.  38 C.F.R. § 3.352(a).

A veteran will be found to be bedridden if the condition actually requires that he remain in bed, but not if he voluntarily stays in bed or if a physician merely recommends bed rest. It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  The particular personal functions that the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id. 

Although a veteran need not show all of the disabling conditions identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance, the Court has held that it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present."  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Here, the Veteran is not blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less, nor has he been a patient in a nursing home because of mental or physical incapacity.  The evidence also does not support that he has a need for aid and attendance of another or is permanently bedridden.

At his October 2012 VA examination the Veteran reported he drives himself approximately a mile a couple days a week to shoot pool and hang out with friends.  He also does most of the household shopping at a store within a mile of his home. At home, he cleans the house and does the majority of the housework and cooking.  He also does some yardwork, but his sons also help.  He also watches television, reads, and occasionally takes a walk.  The examiner indicated that the Veteran is able to do all of his own activities of daily living.

In March 2014 the Veteran reported washing dishes and sitting in one place for a long time increases his back pain.

At his December 2017 Board hearing the Veteran testified that he hardly eats but indicated that he does not require assistance with activities such as bathing, clothing, feeding himself, and leaving his home.  He stated that he can't drive all day anymore due to pain, having to frequently stop.

The Board acknowledges that the Veteran's disabilities cause him pain, but finds that the evidence does not support that he requires aid and attendance.  The Veteran himself has reported doing most of his household's shopping, housework, and cooking.  He has reported he is able to independently perform activities of daily living including, bathing, clothing, and eating.  He has reported difficulty driving long distances, but has not otherwise indicated difficulty leaving his home.

The Board finds a preponderance of the evidence is against entitlement to special monthly compensation for aid and attendance.

Spouse

The Veteran is seeking special monthly compensation due to the need of regular aid and attendance for his wife.

 Any veteran entitled to compensation at the rates provided in 38 U.S.C. § 1114, and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for dependents.  38 U.S.C. § 1115 (2012).  The regulation at 38 C.F.R. §  3.351(a)(2) specifies that increased compensation is payable to a veteran by reason of the veteran's spouse being in need of aid and attendance. 

The need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The criteria set forth in 38 C.F.R. § 3.351(c) will be applied in determining whether such need exists.  38 U.S.C. § 1115 (1)(E); 38 C.F.R. § 3.351(b).  In this regard, the Veteran's spouse will be considered in need of regular aid and attendance if he or she (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in § 3.352(a).  38 C.F.R. § 3.351(c).

The Veteran's spouse's private medical records indicate she has been diagnosed with morbid obesity, controlled diabetes mellitus without complication, obstructive sleep apnea, obesity hypoventilation syndrome, pulmonary hypertension, left ventricular diastolic dysfunction, depression, generalized anxiety disorder, lumbar disc disease, chronic pain, mixed hyperlipidemia, granulomatous lung disease, osteopenia, and chronic obstructive pulmonary disease.

At his October 2012 VA examination the Veteran stated that his wife has trouble getting around and is on oxygen 24 hours a day, so he does most of the housework, cooking, and shopping.  In his December 2012 notice of disagreement the Veteran stated that his wife is wheelchair bound, can't walk 15 steps, can't shop, can't cook, can't drive, and can't perform daily routines.  

At his December 2017 Board hearing the Veteran stated that his spouse requires oxygen 24 hours a day.  He stated that she has a large tumor that makes it difficult for her to walk, and walking across a room makes her out of breath. The Veteran testified that his spouse can dress herself and feed herself, but he has to watch her while she is bathing due to falls and help her with her toileting.  He stated that she is able to drive about five blocks to church, but that she doesn't drive much.

In November 2017 the Veteran's spouse's doctor completed a form indicating that dyspnea, hypoxia, and lumbar disc disease restrict the Veteran's spouse's activities.  He indicated that the Veteran's spouse is able to feed herself, prepare her own meals, and manage her financial affairs.  However, she has limited mobility and is unable to independently clean herself, thus requires assistance with bathing.  He also noted that she requires assistance with taking numerous medications.  She is able to ambulate with assistance of a cane.  He noted she is essentially homebound, leaving primarily to go to medical appointments as doing so requires significant effort and aid.  He indicated she is not confined to bed.

As the evidence indicates the Veteran's spouse needs assistance with bathing and leaving the house to go to medical appointments, the Board finds that additional benefits based on spouse's need for aid and attendance are warranted.

Duties to Notify and Assist

The appellant has not referred to any deficiencies in either the duties to notify or assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). Thus, the Board need not discuss any potential issues in this regard.


ORDER

Service connection for lung cancer is denied.

Service connection for a skin rash is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Special monthly compensation based on the Veteran's need for regular aid and attendance is denied.

Special monthly compensation based on the Veteran's spouse's need for regular aid and attendance is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.


REMAND

The Veteran's most recent VA examination for his bilateral hearing loss was in September 2013.  At his November 2017 Board hearing, the Veteran testified that since that examination his hearing loss had worsened.

Thus, the Veteran's testimony suggests that his service-connected bilateral hearing loss has worsened over the four years since his last VA examination.  Therefore, to ensure that the record reflects the current severity of the Veteran's condition, a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the Veteran's service-connected bilateral hearing loss.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA hearing loss examination to assess the current nature and severity of his condition.

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


